Case 18-22020-SLM   Doc 36   Filed 12/17/18 Entered 12/18/18 09:16:45       Desc Main
                             Document     Page 1 of 3




                                                       Order Filed on December 17,
                                                      2018 by Clerk, U.S. Bankruptcy
                                                       Court - District of New Jersey




DATED: December 17, 2018
Case 18-22020-SLM   Doc 36   Filed 12/17/18 Entered 12/18/18 09:16:45   Desc Main
                             Document     Page 2 of 3
Case 18-22020-SLM   Doc 36   Filed 12/17/18 Entered 12/18/18 09:16:45   Desc Main
                             Document     Page 3 of 3
